Citation Nr: 0624146	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran, including as the result of exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1971.  The appellant is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
on February [redacted], 2002, and lists his immediate cause of death 
as anoxic encephalopathy due to or as a likely consequence of 
seizure disorder.  

3.  During the veteran's lifetime, he had not established 
service connection for any
disability.

4.  Seizure disorder is not a disease associated with 
exposure to certain herbicide agents enumerated under 
38 C.F.R. § 3.309(e); there is no competent medical evidence 
of record that otherwise shows that the veteran developed a 
seizure disorder as the result of exposure to herbicide 
agents during service.

5.   The competent medical evidence of record shows that the 
veteran's seizure disorder was not identified during service 
and did not manifest to a compensable degree within one year 
from the date of the veteran's separation from service, and 
there is no competent medical evidence that otherwise 
establishes that this disorder is related to an incident of 
the veteran's service.  


CONCLUSION OF LAW

The cause of the veteran's death was not due to a disability 
incurred in or aggravated by active service; nor is it due to 
a disability that may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in December 2003, 
the RO advised the appellant of VA's duties under the VCAA 
and the delegation of responsibility between VA and the 
appellant in procuring the evidence relevant to her claim for 
death benefits, including which portion of the information 
and evidence necessary to substantiate the claim was to be 
provided by the appellant and which portion VA would attempt 
to obtain on behalf of the appellant.  Quartuccio, 16 Vet. 
App. at 187.  The December 2003 VCAA notice advised the 
appellant of what the evidence must show to establish 
entitlement to dependency and indemnity compensation (DIC) 
benefits.  The Board also recognizes that the December 2003 
VCAA notice specifically requested that the appellant advise 
VA of any other evidence or information that she thinks will 
support her claim in compliance with 38 C.F.R. § 3.159(b)(1) 
(2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in December 2003 was not given 
prior to the first AOJ adjudication of the claim, the case 
was reconsidered again on a de novo basis by a Decision 
Review Officer in January 2004 and the Statement of the Case 
(SOC) was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the claim would not be prejudicial error to the appellant.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the award of death benefits.  
To the extent any concerns raised in Dingess might be present 
here, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the appellant is not entitled to service connection for the 
cause of the veteran's death, any question as to the 
appropriate effective date to be assigned an award of death 
benefits is rendered moot.  

In further regard to VA's duty to notify, in addition to the 
January 2004 SOC, the RO also provided the appellant with 
notice of the denial of DIC benefits in a decision letter 
dated in March 2003.  The SOC included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision as well as provided the appellant with notice of all 
the laws and regulations pertinent to her claim, including 
the law and implementing regulations of the VCAA.  The Board 
concludes that there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
scheduled the appellant for a travel Board hearing, which was 
held before the undersigned Veterans Law Judge in April 2006.  
The appellant has not made the RO or the Board aware of any 
other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Accordingly, the Board 
will proceed with appellate review.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2005).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2005).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2005).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  

During the veteran's lifetime, he had not established service 
connection for any disability.  

In the September 2003 Notice of Disagreement, the appellant 
contended that the veteran's death was due to arthritis or 
some other disorder he contracted as a result of exposure to 
Agent Orange during service.  At the April 2006 travel Board 
hearing, the appellant testified that she believed a head 
injury the veteran told her he sustained in Vietnam was the 
cause of his seizure disorder, which eventually led to his 
death.  

The Certificate of Death indicates that the veteran died on 
February [redacted], 2002, and lists his immediate cause of death as 
anoxic encephalopathy due to or as a likely consequence of 
seizure disorder.  The DD Form 214 shows that the veteran 
served in the Republic of Vietnam from May 1969 to April 
1970, so he is presumed to have been exposed to an herbicide 
agent during such service in the absence of affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) 
(2005).  

The veteran's death certificate shows that a disorder 
manifested by arthritis neither caused nor contributed to his 
death.  As for the seizure disorder, under the authority 
granted by the Agent Orange Act of 1991, VA has determined 
that presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for any disorders 
other than those for which VA has found a positive 
association between the disorder and such exposure.  VA has 
not determined that a positive association exists between 
exposure to herbicide agents and the subsequent development 
of a seizure disorder.  Seizure disorder is not an enumerated 
disease associated with exposure to certain herbicide agents 
under 38 C.F.R. § 3.309(e) (2005).  Accordingly, the cause of 
the veteran's death cannot be presumed to be due to exposure 
to certain herbicide agents under 38 C.F.R. § 3.307(a)(6) 
(2005).  The record also does not contain any competent 
medical evidence that otherwise relates the veteran's seizure 
disorder to his herbicide agent exposure in service.  See 
38 C.F.R. § 3.303(d) (2005); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (providing that a claimant is not 
precluded under the Radiation Compensation Act from otherwise 
establishing service connection with proof of direct 
causation); McCartt v. West, 12 Vet. App. 164, 167 (1999) 
(acknowledging that the principles set forth in Combee with 
regard to proof of direct causation are applicable in cases 
involving Agent Orange exposure).  

As for appellant's other theory, the Board observes that the 
veteran's service medical records are absent any complaints 
or findings of a seizure disorder during service.  Rather, VA 
treatment records first document complaints and treatment for 
a seizure disorder around 1992.  Thus, the medical evidence 
does not show that the veteran's seizure disorder was present 
during service or that it manifested to a compensable degree 
during the one-year presumptive period following the 
veteran's discharge from service.  38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (2005).  There is also no competent 
medical evidence that otherwise links the seizure disorder to 
any other incident of the veteran's military service.  
38 C.F.R. § 3.303(d) (2005).  As for the appellant's opinion 
on the etiology of the cause of the veteran's death, the 
Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the appellant is not a medical expert, her 
assertion that a relationship exists between the veteran's 
cause of death and his military service cannot constitute 
competent evidence of such a relationship.  For the foregoing 
reasons, the Board finds that the death of the veteran is not 
shown to have been caused by a service related disability. 

The weight of the evidence is against the appellant's claim; 
therefore, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  


ORDER

Service connection for the cause of death of the veteran, 
including as the result of exposure to herbicide agents is 
denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


